Allowable Subject Matter


Claims 1-8, 10-16 and 19 are allowed.
Claims 9, 17-18 and 20-21 are cancelled.
This allowance is granted based on the applicant’s claim amendments, dated 2/7/2022, which appears on the record.  In the Final Office Action, dated 2/7/2021, the examiner indicated that claims 9, 13 and 14 have allowable subject matter.  As per the applicant’s claim amendments, the applicant has incorporated the allowable subject matter of claim 9 in to each of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR PERSAUD/
Examiner, Art Unit 2477
2/23/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477